"Broadcasting" has been defined to be the "systematic diffusion by radio telephony of programs of music and speech and other sounds for the entertainment, information, and interest of all who are equipped with appropriate receiving apparatus." Encyclopedia Britannica (13th Ed.). I think, for present purposes, it is sufficiently correct to say that broadcasting is a species of wireless telephony, in the operation of which the microphone is the transmitter and the "radio set" is the receiver. Telephony is defined as the "art or process of reproducing sounds at a distance, as by a telephone." Webster's International Dictionary, "telephony." A musical instrument is defined as "a contrivance by which musical sounds are produced." Webster's International Dictionary, "instrument."
"A musical contrivance or apparatus for producing musical sounds, — that is, for setting up, either in a solid body or in a confined body of air, vibrations sufficiently rapid, regular, and defined to produce tones systematically related to one another. An instrument involves a vibration-producing agency, a vibratile body, usually a resonator of some kind, and various appliances for regulating pitch, the force, the duration, and often the quality of the tones produced. Instruments may be grouped by reference to any one of these characteristics. Thus, with respect to the vibration-producing agency, they are (a) inflatile, * * * (b) percussive or pulsatile * * * (c) plucked * * * (d) fricative * * *. Again, with respect to the vibratile body, instruments are (a) pneumatic * * * (b) stringed * * * (c) tongued or reed (d) tympanic * * * (e) vibrating entire * * * Again, with respect to the means of fixing the desired pitch of the tone, instruments are (a) fixed intonation * * * (b) harmonic * * * (c) of free intonation * * * Instruments may also be grouped as (a) solo, melodic; (b) concerted, harmonic, polyphonic * * *. Finally they may be grouped as (a) popular * * * or (b) *Page 500 
orchestral * * *" Century Dictionary and Cyclopedia, "instrument."
The radio set is not the instrument of, nor does it produce, the sound. The instrument is ordinarily at the "studio." The sound which it produces is, through the microphone, "broadcast" or transmitted. The vibrations thus produced and transmitted are amplified and reproduced by the receiving set. Thus the music from the instrument or instruments in the "studio" is transmitted, and through the radio set it is received by the listener. That which is so transmitted is not necessarily music, for the program transmitted may be a musical one or it may consist of a speech, dialogue, light drama, a recitation, a market report or news report, an advertisement. A large proportion of the broadcast programs are non-musical. It seems to me that a radio set has none of the qualities of a "musical instrument," as that term is properly or popularly used or understood.